United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Valdosta, GA, Employer
)
___________________________________________ )
J.S., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-920
Issued: August 19, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 11, 2014 appellant, through his attorney, filed a timely appeal from a
January 23, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the issue in this case.
ISSUE
The issue is whether appellant met his burden of proof to establish more than two percent
impairment of the left leg or eight percent impairment of the right leg, for which he received
schedule awards.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 In a September 21, 2009 decision, the
Board found the case was not in posture for decision with regard to whether appellant established
that his preexisting degenerative disc condition was aggravated by his lifting activities at work.
The Board remanded the case to OWCP for further medical development. The facts of the case
as contained in the prior decision are incorporated by reference.
On December 16, 2009 OWCP accepted the claim for aggravation of a degenerative
lumbosacral intervertebral disc. On January 5, 2010 appellant claimed a schedule award. In a
July 18, 2011 decision, OWCP denied a schedule award, finding that the weight of the evidence
supported that there was no permanent impairment. It noted that the June 29, 2011 report of
Dr. Douglas Hein, a Board-certified orthopedic surgeon and an OWCP referral physician,
determined that appellant had no ratable impairment of the legs. Appellant’s attorney requested
a telephonic hearing, which was held on November 14, 2011. By decision dated February 16,
2012, an OWCP hearing representative found that the evidence did not support that appellant
sustained permanent impairment.
On May 23, 2012 appellant’s attorney filed a new request for a schedule award, and
enclosed a May 18, 2012 report from Dr. William Grant, a Board-certified internist,3 who stated
that the February 16, 2012 decision of the hearing representative was incorrect. Dr. Grant
explained that he spent several minutes taking a history and performing a physical examination
of appellant. He had explained that appellant had paresthesias that radiated in an L4-5
distribution.4 Dr. Grant utilized the American Medical Association, Guides to the Evaluation of
Permanent Impairment, (6th ed. 2009) hereinafter A.M.A., Guides and The Guides Newsletter,5
noting that he took a course presented by one of the principal authors of the sixth edition of the
A.M.A., Guides. He did not provide an impairment rating.
On November 15, 2012 OWCP requested that an OWCP medical adviser review the
medical evidence of record to determine whether appellant had any permanent impairment of the
lower extremities. On November 16, 2012 he recommended a second opinion examination.
On April 22, 2013 OWCP referred appellant to Dr. George Hochreiter, a Board-certified
orthopedic surgeon, for a second opinion. In a May 13, 2013 report, Dr. Hochreiter described
appellant’s history of injury and medical treatment. On examination of the lumbar spine,
appellant was mildly tender over the sacroiliac joints and nontender over the lumbar spine.
2

Docket No. 09-529 (issued September 21, 2009).

3

Dr. Grant had previously provided an impairment rating of 14 percent for the right and left lower extremity, or
26 percent bilateral impairment. However, in the February 16, 2012 OWCP hearing representative decision, OWCP
found that the report of the second opinion physician was entitled to the weight of the evidence.
4

April 23, 2012 nerve conduction studies and an electromyogram testing accompanied Dr. Grant’s report. This
report noted moderate-to-severe right L5 radiculopathy, moderate left L5 radiculopathy and moderate right S1
radiculopathy.
5

Rating Spinal Nerve Extremity Impairment Using the Sixth Edition, The Guides Newsletter (A.M.A., Chicago,
IL), July/August 2009.

2

Appellant was tender over both sciatic notches but there was no evidence of muscle spasm.
Range of motion was limited with forward flexion of 30 degrees, backward extension of 15
degrees, side bending, left and right of 20 degrees, and rotation to the left and right of 40
degrees. Neurological examination of the legs showed a decrease in sensation over the plantar
aspect of both feet; some mild weakness of the posterior tibialis on the right; mild weakness of
the foot flexors and depressed but equal deep tendon reflexes bilaterally. Dr. Hochreiter
diagnosed aggravation of degeneration of lumbar and lumbosacral disc, lumbar spine
degenerative disc disease and spinal stenosis at L4-5.
In rating impairment, Dr. Hochreiter referred to the July/August issue of The Guides
Newsletter,6 noting the maximum impairment allowed for sensory and motor loss of the lower
extremity and that all impairment values were class 1. Dr. Hochreiter referred to Table 16-8 of
the A.M.A., Guides7 for clinical studies adjustment, and determined that that nerve conduction
study (NCS) and electromyography (EMG) testing were a grade modifier 1. Under Table 1611,8 for sensory and motor severity, he found that appellant was mild for severity 1. Under Table
16-69 for functional history adjustment, Dr. Hochreiter found that appellant was grade
modifier 1. Based upon his examination, appellant had a mild sensory loss bilaterally involving
both the L5 and S1 nerve roots. Dr. Hochreiter referred to The Guides Newsletter, Table 2, and
advised that this resulted in one percent impairment for each nerve root, or two percent to each
lower extremity.10 For motor deficit, he found mild weakness of the right posterior tibialis as
well as the right postflexors. This involved the right L5 and S1 nerve roots and accounted for
three percent loss at each level or a total loss of six percent for motor loss to the right leg.
Dr. Hochreiter indicated that as found above, the EMG/NCS would give a grade modifier 1 and
the functional history would be a grade modifier of 1. Since physical examination was used to
establish motor and sensory deficits, there was no grade modifier for physical examination and
thus no adjustment resulting in a final grade of C. Dr. Hochreiter advised that adding the four
percent for bilateral lower extremity sensory loss with the six percent for motor function loss, the
final impairment of both lower extremities would be 10 percent.
On May 24, 2013 OWCP asked an OWCP medical adviser to review Dr. Hochreiter’s
impairment rating.11
In a May 30, 2013 report, Dr. James W. Dyer, a medical adviser, noted that appellant had
chronic degenerative disc disease at the L4-5 and L5-S1 levels with moderate right L5 and left
L5 radiculopathy and moderate right S1 radiculopathy. He noted that Dr. Hochreiter found
decreased sensation in the plantar aspect of both feet with mild weakness of the right posterior
6

Id.

7

A.M.A., Guides 520.

8

Id. at 533.

9

Id. at 516.

10

Dr. Hochreiter also included bilateral impairment ratings.

11

On May 24, 2013 OWCP obtained a report from a medical adviser who stated that Dr. Hochreiter had properly
applied the A.M.A., Guides. Dr. Hochreiter did not provide any application of The Guides Newsletter.

3

tibialis and right post flexors. Under The Guides Newsletter, Dr. Dyer explained that he assigned
one percent impairment for mild sensory deficit of the right and left at L5 and S1 nerve root,
which was equal to two percent to each lower extremity. With regard to motor deficit, he
described a mild weakness on the right side equal to three percent of each nerve root at L5 and
S1 or a total of six percent impairment due to motor loss for the right leg. Dr. Dyer added the
two percent sensory loss of the L5 and S1 roots with six percent for motor loss at the L5 and S1
levels, to total eight percent impairment to the right leg. Regarding the left leg, he noted that
appellant had two percent impairment for the L5 and S1 nerve roots for sensory deficits and no
motor deficits. Dr. Dyer reiterated that appellant had an eight percent impairment to the right
lower extremity and two percent to the left lower extremity. He noted that maximum medical
improvement was reached on May 8, 2013.
By decision dated June 11, 2013, OWCP granted appellant schedule awards for two
percent impairment of the left leg and eight percent impairment of right leg. The award covered
a period of 28.8 weeks from May 8 to November 25, 2013. The decision was amended on
July 16, 2013 to correct the weekly pay rate.
On June 18, 2013 appellant’s attorney requested a hearing, which was held on
October 28, 2013. At the hearing, he argued that Dr. Hochreiter’s report was not interpreted
properly. Counsel suggested that Dr. Hochreiter offered an impairment rating of 10 percent
bilateral extremity impairment or a total impairment of 20 percent. He also questioned the
validity of The Guides Newsletter, asserting that it was junk science.
By decision dated January 23, 2014, the hearing representative affirmed the July 16, 2013
decision.
LEGAL PRECEDENT
The schedule award provision of the FECA,12 and its implementing federal regulations,13
set forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.14 For decisions issued
after May 1, 2009, the sixth edition will be used.15
In addressing lower extremity impairments, the sixth edition requires identifying the
impairment class for the diagnosed condition (CDX), which is then adjusted by grade modifiers

12

5 U.S.C. § 8107.

13

20 C.F.R. § 10.404.

14

Id. at § 10.404(a).

15

FECA Bulletin No. 09-03 (issued March 15, 2009).

4

based on Functional History (GMFH), Physical Examination (GMPE) and Clinical Studies
(GMCS).16 The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).17
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as impairments of the extremities. Recognizing that FECA allows ratings
for extremities and precludes ratings for the spine, The Guides Newsletter offers an approach to
rating spinal nerve impairments consistent with sixth edition methodology.18 OWCP has
adopted this approach for rating impairment to the upper or lower extremities caused by a spinal
injury.19
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with OWCP’s medical adviser
providing rationale for the percentage of impairment specified.20
ANALYSIS
OWCP accepted appellant’s claim for aggravation of degeneration of lumbar or
lumbosacral intervertebral disc. On June 11, 2013 appellant received a schedule award for a two
percent impairment of the left lower extremity and an eight percent impairment of the right lower
extremity.21
On May 23, 2012 appellant’s attorney filed a new request for a schedule award and
enclosed a report from Dr. Grant, who stated that the February 16, 2012 hearing representative
decision was incorrect. He noted that his examination of appellant revealed paresthesias that
radiated in the L4-5 distribution. Dr. Grant explained that he utilized the A.M.A., Guides and
The Guides Newsletter and was trained in applying the A.M.A., Guides. The Board notes,
however, that he did not provide any impairment rating. This report is insufficient to establish
appellant’s impairment.
In a May 13, 2013 report, Dr. Hochreiter, the second opinion physician, utilized the sixth
edition of the A.M.A., Guides and The Guides Newsletter to rate impairment. For both lower
extremities, he noted that appellant had findings that were mild in severity to both lower
extremities based on the L5 and S1 nerve roots. Dr. Hochreiter referred to The Guides
Newsletter, Table 2 to determine that sensory loss represented one percent impairment at both
16

A.M.A., Guides 494-531; see J.B., Docket No. 09-2191 (issued May 14, 2010).

17

A.M.A., Guides 521.

18

L.J., Docket No. 10-1263 (issued March 3, 2011).

19

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(January 2010).
20

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
21

The decision was amended on July 16, 2013 to include the correct pay rate and affirmed on January 23, 2014.

5

the L5 and S1 nerve roots or two percent of each lower extremity. For motor loss, he explained
that there was mild weakness of the right posterior tibialis and the right post flexors involving the
right L5 and S1 levels. Dr. Hochreiter rated a three percent loss for both the L5 and S1 nerve
roots or a total of six percent for motor impairment on the right. He found no motor loss to the
left leg. Dr. Hochreiter added the impairment to each leg to rate a bilateral sensory loss of 4
percent and 6 percent motor loss to rate 10 percent impairment of the lower extremities.22
The file was then properly routed to Dr. Dyer who clarified the findings. Dr. Dyer
opined that appellant had eight percent impairment to the right leg and two percent impairment
to the left leg. He provided the calculations to show the impairment values for each individual
lower extremity. Dr. Dyer rated the right lower extremity to include two percent for the sensory
loss at the L5 and S1 nerve roots and six percent for motor loss at the L5 and S1 levels. This
totaled eight percent to the right leg. For the left leg, Dr. Dyer noted that appellant had two
percent impairment for the left L5-S1 nerve roots for sensory deficits but no motor deficit.23 He
concluded that appellant had two percent impairment of the left lower extremity and eight
percent impairment of the right lower extremity, consistent with the examination findings of the
second opinion physician.
The Board finds that the medical adviser’s May 30, 2013 report properly applied the
physical findings of Dr. Hochreiter to the A.M.A., Guides. The evidence establishes that
appellant has no more than two percent impairment of the left lower extremity and eight percent
impairment of the right lower extremity under the sixth edition of the A.M.A., Guides and The
Guides Newsletter.24
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established more than two percent impairment of
the left lower extremity or eight percent impairment of the right lower extremity, for which he
received a schedule award.

22

Dr. Hochreiter added impairments for each leg to reach a bilateral impairment percentage. However, FECA
provides that lower extremity impairments are rated for each member; the two members are not totaled into one sum
for lower extremity impairment. See 5 U.S.C. § 8107(c)(2); R.B., Docket No. 13-904 (issued September 6, 2013).
23

This is consistent with Dr. Hochreiter’s report as he only listed findings of motor deficits on the right at the L5
and S1 nerve root levels.
24

Appellant’s counsel urged before OWCP that The Guides Newsletter constitutes junk science. The Board has
long recognized the discretion of OWCP to adopt and utilize various editions of the A.M.A., Guides for assessing
permanent impairment. OWCP has adopted the sixth edition for rating impairment of the upper or lower extremities
caused by a spinal injury, as provided in section 3.700 of its procedures which memorializes proposed tables
outlined in The Guides Newsletter July/August 2009. The Board has recognized OWCP’s adoption as proper in
order to provide a uniform standard applicable to each claimant for a schedule award. D.W., Docket No. 14-248
(issued June 17, 2014). See Harry D. Butler, 43 ECAB 839 (1992).

6

ORDER
IT IS HEREBY ORDERED THAT the January 23, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 19, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

